DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims (1-22) are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant states “amended claim 1 recites “determining a penalty to adjust the model using a distance between a) a first location of the detected bounding box in the training image and b) a second location of the labeled bounding box in the training image.”  The Action, on pages 3-4, admits that Bower does not explicitly disclose the unamended version of this claim feature and asserts that this claim feature is allegedly obvious in view of Bower.  Applicant respectfully disagrees.  The cited portion of Bower discloses, in part, that “[a] loss function(s) 108 may be used to further train the machine learning model(s) 104 to detect objects in first sensor data 102.” Bower at 9 31; Action at p. 4.  But Bower’s loss function does not disclose or suggest the claimed distance, let alone “a distance between a) a first location of the detected bounding box in the training image and b) a second location of the labeled bounding box in the training image.” Specifically, Bower’s loss function does not disclose or suggest the claimed distance. The other cited portions of Bower do not disclose or suggest that which paragraph 31 is lacking.
The Application describes some potential advantages for the claimed solutions, including that: “the systems and methods can improve the accuracy of the model using a distance between an incorrectly detected object and a labeled object, e.g., a ground truth object, during training.” Application at 7 13 (emphasis added). Other advantages are possible.”. (See applicant’s remarks dated 3/18/22.)


Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON FLORES whose telephone number is (571)270-1201. The examiner can normally be reached M-F 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8143. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.